Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1 in the reply filed on 8/30/2022 is acknowledged. Claims 22 and 35 were listed as withdrawn in the amended claims filed 8/30/2022. Claims 24-27, 29-30 and 37-38 are not stated as withdrawn in the amendments filed 8/30/2022 but they are dependent on a withdrawn claim (either 22 or 35, respectively) so they are being withdrawn from examination. 
Claim 66-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of culturing seaweed, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because there is excessive shading in the drawings which render it
illegible and thus correction is required. See MPEP 1.84(m). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Karnieli (US 20190211294 A1) in view of Stobbe (US 20110236932 A1).
Regarding claim 1, Karnieli discloses a bioreactor system (see fig 1) comprising: a bioreactor (10, 
see fig 1): Including: a first compartment designed to retain seaweed sporophytes (14A),a second compartment in fluid communication with the first compartment (14B) that includes one or more settlement surfaces (12A) and a first porous barrier (12) between the first and second compartments. 
	While Karnieli does not expressly teach allow[ing] seaweed spores to pass from the first compartment to the second compartment, and prevent[ing] seaweed sporophytes from passing from the first compartment to the second compartment, the diameters given in para 0143 align with those of the claimed invention, suggesting that this system would in fact allow spores to pass but prevent sporophytes. However if applicant disagrees then Stobbe teaches a membrane being permeable only to specific particles, see para 0090. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane of Karnieli to allow spores to pass through but prevent sporophytes in order to allow for filtration and intentional separation of particles within the bioreactor.

	Regarding claim 4, the modified reference teaches the bioreactor system of claim 1, and Karnieli further discloses further comprising an inlet equipped with a valve that controls inflow (see para 0084).

	Regarding claim 5, the modified reference teaches the bioreactor system of claim 1, and Karnieli further discloses further comprising an outlet (26) equipped with a second porous barrier (outlet with barrier or filter, see para 0201) that prevents seaweed spores and seaweed sporophytes from passing from the bioreactor through the second porous barrier (filter configured to prevent cells or microorganisms from leaving, see para 0201). 

	Regarding claim 6, the modified reference teaches the bioreactor system of claim 1, and Karnieli further discloses further comprising one or more pumps configured to create a flow from the first compartment to the second compartment within the bioreactor (see para 0069-0070).

	Regarding claim 7, the modified reference teaches the bioreactor system of claim 1, and Karnieli further discloses wherein the one or more settlement surfaces comprise a rigid surface (rigid material compatible for organisms, see para 0330) coated in an attachment substrate (attachment substrate, see para 0353).

	Regarding claim 8, the modified reference teaches discloses the claimed invention except for wherein the one or more settlement surfaces are removable from the bioreactor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified invention such that the settlement surfaces are removable in order to allow for easier cleaning and disassembly, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

	Regarding claim 9, the modified reference teaches discloses the claimed invention except for wherein the attachment substrate comprises twine, rope, yarn, thread or string, or a combination thereof. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use twine, rope, yarn, thread or string in order to provide an inexpensive and durable material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 10, the modified reference teaches the bioreactor system of claim 1, and 
Karnieli further discloses wherein the first porous barrier comprises polyethylene (see para 0194), polyvinyl chloride, stainless steel or geofabric.

Regarding claim 11, the modified reference teaches the bioreactor system of claim 1, and 
Karnieli further discloses wherein the first porous barrier comprises pores having a mean diameter of from about 200 µm to about 1000 µm (perforations in 12D between 0.1 micron and 1 millimeter (i.e. 1000 microns, see para 0143). 

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karnieli (US 20190211294 A1) in view of Stobbe (US 20110236932 A1) as applied to claim 1 above, and further in view of Ayers (US 20170305804 A1).
Regarding claim 2, the modified reference teaches the bioreactor system of claim 1. 
The modified reference fails to teach further comprising a first aerator positioned within the 
first compartment; and a second aerator positioned within the second compartment.
	Ayers teaches an aerator (pump blower 30, coupled to bioreactor to aerate a microorganism culture in the bioreactor). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the aerator of Ayers to provide flow and aeration within the bioreactor. 
	The modified reference discloses the claimed invention except for wherein there are two aerators, one in each compartment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an aerator within each compartment in order to ensure the seaweed is properly aerated and the liquid flow is sufficient in all areas of the bioreactor, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 15-20 are objected to as allowable by virtue of their dependency on claim 12. 
The following is a statement of reasons for the indication of allowable subject matter: 
While bioreactor systems including tanks, rigid plastic barriers and air lift pumps are known in 
the art (see Karnieli and Stobbe above), the use of a plurality of removable spools with attachment substrate located circumferentially around the porous barrier is not known in the prior art of record, nor is it obvious to modify the art listed above to meet this modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art listed in the References Cited document is relevant as it pertains to similar seaweed or algae bioreactor or cultivation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.K./Examiner, Art Unit 3642       

/MONICA L PERRY/Primary Examiner, Art Unit 3644